  Case 1:19-cv-11708-PGG-SLC Document 75 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PABLO SOLIS et al.,

                          Plaintiffs,
            – against –                                        ORDER

53RD STREET PARTNERS LLC doing                       19 Civ. 11708 (PGG) (SLC)
business as REMI RESTAURANT,
ROBERTO DELLEDONNE, and
STEFANO FRITTELLA,

                          Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

              Pursuant to the Standing Order In Re: Coronavirus/COVID-19 Pandemic,

No. 20 Misc. 196 (S.D.N.Y. Apr. 20, 2020), the hearing scheduled for May 28, 2020 is

adjourned to July 9, 2020 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

              Plaintiffs will serve a copy of this Order on the Defendants by overnight

mail on or before on May 22, 2020.

Dated: New York, New York
       May 20, 2020
